UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6157


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC L. JACKSON, a/k/a Tango,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:01-cr-00004-FPS-JES-1)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric L. Jackson, Appellant Pro Se. Robert Hugh McWilliams, Jr.,
John Castle Parr, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric      L.   Jackson   appeals   the    district      court’s   order

denying   his    18    U.S.C.   § 3582   (2006)      motion   for    reduction   in

sentence.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.            United States v. Jackson, No. 5:01-cr-00004-

FPS-JES-1 (N.D.W. Va. Jan. 17, 2012).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                         2